           Case 4:17-cv-04709-JST Document 172 Filed 06/27/19 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
 9                                    (SAN FRANCISCO DIVISION)

10   LOOKSMART GROUP, INC.,                               Case No. 3:17-cv-04709-JST

11                   Plaintiffs,                          [PROPOSED] ORDER GRANTING
                                                          DEFENDANT MICROSOFT
12          v.                                            CORPORATION’S ADMINISTRATIVE
                                                          MOTION TO FILE UNDER SEAL ITS
13   MICROSOFT CORPORATION,                               REPLY AND EXHIBITS IN SUPPORT OF
                                                          ITS MOTION TO STRIKE MICHAEL
14                   Defendant.                           LASINSKI EXPERT REPORT
15

16          On May 10, 2019 Defendant Microsoft Corporation (“Microsoft”) filed a Motion for
17   Administrative Relief with this Court, pursuant to this Court’s Standing Order and Civil Local
18   Rule 79-5 for permission to file under seal its Reply in Support of its Motion to Strike Michael
19   Lasinski Expert Report and Exhibits 1 and 3 to the Proshanto Mukherji Declaration in Support
20   Thereof.
21          Microsoft has shown those documents are “privileged, protectable as a trade secret or
22   otherwise entitled to protection under the law.” Civil L.R. 79-5(b). Moreover, Microsoft has
23   shown “good cause” to rebut the presumption of access to judicial records for each of those
24   documents. See Ctr. For Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1102 (9th Cir. 2016).
25   Both documents “might be used . . . as sources of business information that might harm
26   [Microsoft’s] competitive standing." Id. at 1097. Therefore, the Court hereby GRANTS
27   Microsoft’s request to file under seal the following documents:
28
                                                         [PROPOSED] ORDER GRANTING MICROSOFT’S ADMIN MOTION
                                                                                          TO FILE UNDER SEAL
                                                                                       Case No. 3:17-cv-04709-JST
     Case 4:17-cv-04709-JST Document 172 Filed 06/27/19 Page 2 of 2




 1          The highlighted portions of Defendant Microsoft Corporation’s Reply in Support of
 2           its Motion to Strike Michael Lasinski Expert Report;

 3          Exhibit 1 to Declaration of Proshanto Mukherji in Support of Defendant Microsoft
 4           Corporation’s Reply in Support of its Motion to Strike Michael Lasinski Expert

 5           Report; and

 6          Exhibit 3 to Declaration of Proshanto Mukherji in Support of Defendant Microsoft
 7           Corporation’s Reply in Support of its Motion to Strike Michael Lasinski Expert

 8           Report.

 9   IT IS SO ORDERED.

10       Date: June 27, 2019              ____________________________________
                                          Hon. Jon S. Tiger
11                                        United States District Court
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                            2   [PROPOSED] ORDER GRANTING MICROSOFT’S ADMIN MOTION
                                                                                 TO FILE UNDER SEAL
                                                                              Case No. 3:17-cv-04709-JST
